Citation Nr: 1402244	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-08 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel

INTRODUCTION

The Veteran had two periods of active military service.  The Veteran was a member of the United States Army from August 1981 to June 1987.  He then became a member of the Reserves, until being activated from September 1990 to March 1991.    

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision. 

In April 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  

In this regard, part of the transcript of this hearing is associated with the claims file, but due to technical malfunction a portion of the transcript was lost.  The Veteran was not offered an additional hearing to supplement the record; but, as this decision is a grant of the benefit sought any error is deemed harmless. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran filed a claim seeking service connection for PTSD; but during the course of his appeal, he has also been diagnosed with an acquired psychiatric disability, other than PTSD.  As such the Board has characterized the issue of entitlement to service connection for PTSD into entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Id. 


FINDING OF FACT

The Veteran's acquired psychiatric disability has been linked to his time in military service by a credible medical opinion.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he is entitled to service connection for an acquired psychiatric disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303, 3.304.

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury. Coburn v. Nicholson, 10 Vet. App. 427 (2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran initially claimed entitlement to service connection for PTSD in April 2009.  The Veteran reported symptoms of PTSD relating to a scud missile attack that took place near where he was stationed in the Middle East.  The Veteran was subsequently sent for a VA exam regarding the Veteran's alleged PTSD in September 2010.  The examiner noted that the Veteran had previously treated at the Denver VAMC for substance abuse, but more recently was receiving medication management and supportive therapy.  The Veteran reported symptoms of depression and hearing voices.  He has difficulty sleeping and has nightmares regarding Operation Desert Storm.  Occasionally, thoughts about scud missiles exploding in the air and being without a respirator will keep the Veteran awake.  

The examiner reported that the Veteran has significant auditory hallucinations, which began while the Veteran was in Kuwait.  The examiner diagnosed the Veteran with a mood disorder, not otherwise specified, with significant irritability, agitation, paranoid and recurrent limited auditory hallucinations, which is at least as likely as not secondary to experiences in the first Gulf War.  

Based upon the findings of this examiner, it is clear that the Veteran has a current diagnosis of a mood disorder, which is a form of acquired psychiatric disorder.  This mood disorder was related to traumatic event that occurred in-service by a competent VA examiner.  Therefore, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has an acquired psychiatric disorder that began in or is related to his active service.  

The nature and extent of the disability related to service is not at issue before the Board at this time.

With regard to the Veteran's claim to for PTSD, the Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2013).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  

In this regard, it is important for the Veteran to understand that "PTSD" would be evaluated the same as the current disability cited above.  Therefore, as service connection for another acquired psychiatric disorder has been granted, the Veteran's claim for service connection for PTSD is rendered moot. 




ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


